Citation Nr: 0204355	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  01-06 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a heart disorder to 
include rheumatic heart disease and valvular heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  The veteran served on active 
duty from November 1965 to November 1968.


FINDING OF FACT

Competent medical evidence does not show that any heart 
disorder, including rheumatic heart disease and valvular 
heart disease, first clinically manifested many years after 
service discharge, is related to active duty.  


CONCLUSION OF LAW

A heart disorder to include rheumatic heart disease and 
valvular heart disease was not incurred in or aggravated by 
active service, nor may such disease be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 
1137, 1153, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.306, 3.307, 3.309 (2001); 66 Fed. Reg. 
45,620, 45,620-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001).  This liberalizing legislation is applicable to 
the veteran's claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's service-connection 
claim issue have been properly developed as service and 
private medical records have been associated with the file.  
Although the veteran's representative asked for an 
independent medical examination to determine whether the 
veteran had rheumatic fever before military service and, if 
so, was such disorder aggravated beyond the natural 
progression of the disease during service, as discussed 
below, the Board finds that the VCAA does not mandate an 
examination of any type.  In a May 2001 statement of the case 
(SOC), in an April 2001 VCAA letter to the veteran, and at a 
December 2000 informal hearing with the veteran's 
representative, the RO advised the appellant of what must be 
demonstrated to establish service connection, including on a 
presumptive basis.  In particular, at the December 2000 
meeting, the RO informed that veteran's representative that 
documentation was needed showing that the veteran had 
rheumatic heart disease or symptoms that could be attributed 
to rheumatic heart disease before his entrance into military 
service and a doctor's statement with rationale that the 
claimed preservice rheumatic heart disease was aggravated by 
active duty even though no symptoms were shown in the 
veteran's service medical records.  In response, the 
veteran's representative reported that the veteran had no 
more medical evidence to furnish and that the claim should be 
considered on the evidence of record.  In response to the 
April 2001 VCAA letter, the veteran returned a signed 
authorization for the RO to obtain records from a private 
physician, W. N. L, M.D.  Records from Dr. W. N. L., received 
in April 2001, are associated with the claims file.  Thus, 
the Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all treatment and administrative records, 
which might be relevant to the veteran's claim.  Accordingly, 
no further assistance to the veteran in acquiring medical 
evidence is required by statute.  38 U.S.C.A. § 5103A (West 
Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the question of 
entitlement to service connection even though the RO 
initially denied that claim as not well grounded.  This is so 
because the RO specifically notified him of the requirements 
needed for entitlement to service connection and, in a May 
2001 SOC discussed the claim on the merits.  The RO notified 
the appellant that for service connection there must be 
evidence of a current disability, evidence of a disease or 
injury due to service, and evidence of a link between the 
disability and service.  Moreover, all of the relevant 
evidence was considered.  As such, there has been no 
prejudice to the veteran that would warrant further 
development or notification pursuant to the provisions of the 
VCAA, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
cardiovascular disease, to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  See 38 C.F.R. § 3.303(b). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

The veteran contends that he was born with a bad heart valve 
and/or that his heart disorder was due to rheumatic heart 
disease that preexisted service and was aggravated by active 
duty.  To establish service connection for a heart disorder 
on the basis of aggravation, it must be shown that a 
condition preexisted service and underwent an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(b) (2001).  Thus, establishing service 
connection for a disability based on aggravation requires (1) 
evidence sufficient to show that a disease or injury 
preexisted service; (2) evidence showing an increase in 
disability during service sufficient to raise a presumption 
of aggravation of the disability; and (3) an absence of clear 
and unmistakable evidence to rebut the presumption of 
aggravation which may include evidence showing that the 
increase in severity was due to the natural progress of the 
disability.  38 C.F.R. 
§ 3.306(b).  Concerning item (1), a disorder may be shown to 
have preexisted service if it is noted at entrance into 
service or where clear and unmistakable evidence rebuts a 
legal presumption of sound condition at entrance for 
disorders not noted at entrance.  History provided by the 
veteran of the preservice existence of conditions recorded at 
the time of the entrance examination does not, in itself, 
constitute a notation of a preexisting condition.  38 C.F.R. 
§ 3.304(b)(1) (2001); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b) (2001).  The presumption attaches only 
where there has been an induction examination in which the 
later-complained-of disability was not detected.  See Bagby 
v. Derwinski, 1 Vet. App. 225, 227 (1991).

The service medical records reflect that in the medical 
history portion of his service entrance examination on June 
14, 1965, the veteran checked "no" for having had rheumatic 
fever or high or low blood pressure.  Service treatment 
records show no complaint or diagnosis of, or treatment for, 
rheumatic fever or a heart disorder.  Nor was a prior history 
of rheumatic fever advanced by the veteran during active 
military service.  His heart and vascular system were 
evaluated as normal on both his entrance and November 1968 
separation examination reports.

In a January 1990 statement, a private physician, R. A. H., 
Jr., M.D., indicated that the veteran had symptoms attributed 
to valvular heart disease, initially noted while in military 
service at the age of twenty-one that had become more 
symptomatic over the past two or three years.  On 
examination, the impression was aortic valvular 
insufficiency, symptomatic with tachyarrhythmias and 
constitutional fatigue.  There were no findings of clinical 
congestive heart failure or suggestive of coronary artery 
disease at that time.  The veteran was referred for an 
echocardiography (ECHO) with cardiac Doppler and color flow 
imaging to evaluate the severity of his valve disease.  In a 
March 1991 ECHO report, A. D. H., M.D. indicated that the 
test also was done because the veteran had a past history of 
rheumatic fever.  The report reflected normal left 
ventricular size with severe left ventricular hypertrophy and 
normal ejection fraction; moderately severe rheumatic and 
calcific aortic valve disease and severe aortic 
insufficiency; mild mitral regurgitation with mild left 
atrial enlargement; and mild tricuspid insufficiency, mild 
right atrial enlargement, and normal pulmonary artery 
pressure. 

In a December 2000 statement, another private physician, H. 
D., M.D., indicated that the veteran had been his patient 
since 1987; that he had undergone replacement of a severely 
diseased aortic valve with a prosthetic valve in January 
2000; that the veteran had given him a copy of the March 1991 
ECHO report, indicating that the veteran had valvular heart 
disease due to rheumatic fever; and that the veteran reported 
a history of prolonged fever and illness when he was two 
years old.

Records provided by Dr. W. N. L. included hospital reports 
from Hillcrest Medical Center in January and November 2000, 
in addition to follow-up care provided by that physician from 
January to December 2000.  January 2000 hospital reports show 
that the veteran had a history of progressive symptoms and 
syncope and of having been diagnosed with aortic stenosis 
nine years previously; that the veteran had congestive heart 
failure, aortic stenosis, and aortic insufficiency, which 
required several procedures including, aortic valve 
replacement, extensive resection and debridement of a heavily 
calcified aortic valve.  The November 2000 hospital report 
showed overnight treatment for non-cardiac chest pain.  
Various reports from Dr. W. N. L. reflect that the veteran 
underwent complex aortic valve replacement with an uneventful 
postoperative course and that when seen in December 2000, the 
veteran was doing well and had had no problems with chest 
pain, pressure, heaviness, symptoms of heart failure or 
palpitations since the January 2000 valve replacement.  The 
impression included: prosthetic aortic valve was doing well, 
hypertension was under good control, hypertrophic 
cardiomyopathy, history of mild mitral regurgitation and 
history of normal coronary arteries by cardiac 
catheterization.  

The veteran has been diagnosed with several heart disorders 
including a diseased aortic valve, hypertension, aortic 
stenosis, and congestive heart failure, satisfying the first 
element of a claim for service connection.  But there is no 
competent medical evidence linking the veteran's heart 
disorders to service.

Although the record shows that the veteran had asserted at 
various times that he was born with a defective heart valve, 
had rheumatic fever when he was two years old, or was 
diagnosed with valvular heart disease when he was twenty-one 
years old while in service, the service medical records are 
silent for complaints or diagnosis of, or treatment for, 
rheumatic fever or a heart disorder.  Both service entrance 
and separation examination reports reflect that his heart and 
vascular system were normal.  Contrary to the more recent 
assertions, the veteran indicated that he had no history of 
rheumatic fever before active duty on the medical history 
portion of his entrance examination report and he did not 
report a history of heart disease.  The veteran did not 
indicate that he received medical treatment within the first 
year after discharge and he did not file a service-connection 
claim until December 1999, thirty-one years after his 
discharge.  The first private treatment record indicating a 
possible heart or vascular disorder was a January 1990 
private physician's statement, which indicated that the 
veteran had been having problems since 1989, more than twenty 
years after discharge.  

The Board notes that "[i]t is the responsibility of the BVA . 
. . to assess the credibility and weight to be given to 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With 
regard to the weight to assign medical opinions, the U. S. 
Court of Appeals for Veterans Claims (Court) has held that 
"[t]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches . . . . 
As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [BVA as] adjudicators . . . "  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).

Some of the medical evidence of record appears to indicate a 
history of either rheumatic heart disease or valvular heart 
disease prior to service and one record reports a history of 
a diagnosis of valvular heart disorder when the veteran was 
twenty-one years old.  The Board observes that none of these 
physicians saw the veteran until 1987, almost 20 years after 
his discharge from active duty.  None of the statements or 
reports indicates the basis of the claimed history of 
rheumatic fever or valvular heart disease.  Mere recitation 
of the veteran's self-reported lay history does not 
constitute competent medical evidence of diagnosis or 
causality.  LeShore v. Brown, 8 Vet. App. 406 (1996).  
Further, neither clinical treatment records nor examination 
records were referenced as support for the reported history.  
The Board notes that none of the statements or reports 
purports to be a definite opinion as to the question of 
whether the veteran's heart disorders were causally related 
to military duty.  The Board is not bound to accept medical 
opinions or conclusions, which are based on history supplied 
by the veteran where that history is unsupported by the 
medical evidence.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that the various medical 
statements and reports, suggesting a history of rheumatic 
fever or valvular heart disease prior to service and the one 
report that may suggest a link between such disorders and 
service, to be unpersuasive since the basis appears to be the 
veteran's self-reported history.  There are no preservice 
medical reports of record, the statement relating a diagnosis 
of valvular heart disease to service is contrary to 
contemporaneous service medical records, and none of the 
statements provide a rationale or explanation for the 
information stated.  As such, any such statements are 
speculative in nature.  Thus, a nexus between any postservice 
heart disease and service connection is not established.  See 
38 C.F.R. § 3.303.

The statements of the veteran as to his belief that his 
current heart disorders were incurred in or aggravated in 
service are not competent evidence with regard to the nexus 
issue.  See Grottveit v. Brown. 5 Vet. App. 91,92-93 (1993).  
The law provides that, with respect to questions involving 
diagnosis or medical causation and nexus, credible medical 
evidence is required.  See Lathan v. Brown, 7 Vet. App. 359, 
365 (1995).  There is no evidence that the veteran has the 
requisite medical expertise to enter a medical judgment as to 
the etiology of his current disorders.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, his own 
statements do not establish the required evidence needed for 
service connection.  Likewise, the veteran's statements that 
his physician told him that everything he had done up until 
his heart surgery including his military service contributed 
to his heart condition is simply too attenuated and vague to 
warrant further development or consideration.

To the extent that the evidence suggests that rheumatic fever 
may have preexisted service, the Board notes that there is no 
evidence of such on entrance, in service or in close 
proximity thereto.  To the extent that it could be argued 
that the record on appeal does contain clear and unmistakable 
evidence that rebuts the legal presumption of sound condition 
at entrance, the Board notes that there simply is no evidence 
of an increase in cardiovascular disability in service 
sufficient to raise a presumption of aggravation, and 
significantly, no medical evidence linking any claimed 
residuals of rheumatic fever or heart disorder that may have 
preexisted service to any incident of the veteran's military 
service.  

Therefore, in the absence any medical evidence confirming 
that the veteran incurred a heart disorder in service, that 
such was manifest a compensable degree (10 percent) within 
one year following his release from active duty, or that a 
preexisting disorder was aggravated by service, the veteran's 
claim must be denied.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  38 U.S.C.A. § 
5103A(d)(1).  But VA is not required to provide assistance if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
In this case, the fact that the veteran has one or more heart 
disorders is not in dispute.  The central question is whether 
any a heart disorder was incurred in service or manifest 
within one year of discharge from service, or aggravated by 
service.  A physician who is requested to review the record 
and offer an opinion on the contended causal relationship 
would review the same evidence summarized above, to include 
no complaints of, or treatment for, a heart disorder, and a 
normal clinical evaluation of the veteran's heart and 
vascular system at the time of his entrance in and separation 
from service and relevant abnormal clinical findings first 
reported nearly twenty years after service.  See, e.g., 
Maxson v. Gober, 230 F.3d. 1330 (Fed. Cir. 2000) (stating 
that the long period after service containing a lack of 
complaints or treatment could be viewed in the context of all 
the evidence as demonstrating that no disability was 
aggravated in service).  In other words, there is no medical 
evidence of heart disease dated before, during or proximate 
to service for the physician to examine or to cite in 
providing such an opinion.  This is especially so when the 
first evidence of a possible heart disorder was reported in 
the late 1980's.  Under these circumstances, it is the 
Board's judgment that no reasonable possibility exists that 
such assistance would aid in substantiating the claim.

Hence, the Board finds that the preponderance of the evidence 
is against the claim for service connection for a heart 
disorder to include rheumatic heart disease and valvular 
heart disease, and the benefit of the doubt rule is 
inapplicable.  38 U.S.C.A. § 5107 (West Supp. 2001); 
38 C.F.R. § 3.102 (2001) (as amended by 66 Fed. Reg. at 
45,630); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the claim must be denied.


ORDER

Entitlement to service connection for a heart disorder to 
include rheumatic heart disease and valvular heart disease is 
denied.




		
	S. L. Kennedy
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

